Citation Nr: 1637461	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  15-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to June 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2014 and August 2014 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for back and left ankle disabilities was denied in a December 2006 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the December 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a back disability and a left ankle disability.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a back disability that is directly related to active service.

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a left ankle disability that is directly related to active service.
CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for a back disability and a left ankle disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for service connection for a left ankle disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a December 2006 decision, the RO denied service connection for a back condition and a left ankle condition.  The RO noted that the service treatment records showed one episode of treatment for back pain while the Veteran was on active duty.  The RO determined that there were no findings of a chronic back disability and no further evidence of back problems until over 25 years later.  Concerning the left ankle, the RO noted that although the Veteran was treated once while on active duty for an ankle sprain, current treatment records did not show residuals of a left ankle strain.  The Veteran did not perfect an appeal of that decision.

The Veteran did not perfect an appeal of the December 2006 rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the December 2006 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, March 2014 and June 2015 letters from private examiners provide a medical link between current back and left ankle disabilities and the Veteran's service.  Those letters tend to support the Veteran's claims, as they provide evidence of a connection between currently diagnosed disabilities and the Veteran's service.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a back disability and a left ankle disability are reopened. 

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Back

The service medical records show that in October 1978, the Veteran was treated for low back pain.  A diagnosis of myalgia was given, and the Veteran was informed that the condition would resolve.  The May 1979 service separation examination shows that the Veteran had a normal spine.

An X-ray taken in April 2006 found spondylosis with an otherwise negative lumbosacral spine.

A May 2006 private treatment record shows that the Veteran had a longstanding history of osteoarthritis.

A June 2006 lay statement from D.T. states that she met the Veteran in 1995.  She related that the Veteran had trouble with his back for as long as she had known him.

An MRI taken in February 2007 found diffuse congenital short pedicle spinal stenosis from L2 to S1.

In May 2007, P.B., D.O., reviewed the Veteran's service records and commented on the October 1978 service medical record which showed myalgia.  The Veteran reported experiencing back problems since that time.  Dr. B stated that the Veteran currently had degenerative osteoarthritis in his back, bilateral spondylolysis at L5-S1, and diffuse congenital short pedical spinal stenosis from L2 to S1.  Dr. B. opined that the Veteran's service had caused secondary conditions such as degenerative osteoarthritis, and that secondary condition had aggravated the congenital spinal stenosis.

An August 2008 private treatment record shows that the Veteran experienced back pain following a motor vehicle accident that month.  An August 2008 X-ray of the lumbar spine found degenerative changes.

In March 2014, R.K., M.D., stated that he had reviewed the Veteran's service records.  That doctor noted the October 1978 service medical record which documented myalgia.  The doctor remarked that the Veteran's current back diagnoses included lumbar spondylosis and spinal stenosis.  Dr. K. felt that the Veteran's current conditions were exacerbated by injuries and activity during service.

A June 2014 VA X-ray of the lower back found mild disk space narrowing at L3-4 and L5-S1 and moderate disk space narrowing at L4-5 on the right with resultant scoliosis.

At a July 2014 VA examination, the examiner noted that the Veteran was treated for low back pain in October 1978 and had no additional history for being seen and treated for lumbar spine issues while in service.  The examiner noted that the Veteran was seen and treated for low back pain in 2006.  The examiner commented that the Veteran was involved in two motor vehicle accidents which resulted in increased lumbar spine pain.  The examiner opined that the Veteran's current back disability was less likely than not related to his service.  The examiner noted that the Veteran was treated once during service for back pain with no additional treatment while in service.  The examiner opined that the Veteran's lumbar spine complaints occurred much later in his life and were attributable to age, normal wear and tear on joints, occupational positions which required lifting, and a history of motor vehicle accidents.

In a June 2015 statement, M.R., the Veteran's sister, recounted seeing the Veteran experience uncomfortableness on sitting or standing for any long periods of time while he was in service.  She stated that the Veteran was not hired for multiple jobs after leaving active duty due to back problems.  

In a June 2015 letter, R.K., M.D., noted that the Veteran's service entry examination did not show any preexisting disqualifying defects or conditions.  The Veteran's October 1978 in-service treatment for myalgia was noted.  Dr. K. commented that the Veteran's separation examination showed a normal spine, but there were no X-rays or other imaging studies in the record that supported that conclusion.  The examiner considered the Veteran's report of ongoing back pain and opined that it was more likely than not that the Veteran's degenerative osteoarthritis, spondylolysis L5-S1, and spinal stenosis were a result of an in-service back injury.  The doctor explained that the nature of those conditions begins with mild pain and over time progresses to severe debilitation.  The doctor felt that the Veteran's current back conditions were more advanced than expected for a person of his age.  The Veteran's back conditions were more severe than could be attributed to the normal aging process.

Dr. K. further noted that the Veteran's back conditions were well-documented in the medical records prior to the time of his automobile accidents.  The Veteran was in automobile accidents in 2009 and 2012 which aggravated the pre-existing back conditions.  Dr. K. specified that the automobile accidents did not cause the Veteran's current back problems but rather aggravated long-standing back conditions.

As a preliminary matter, the Board notes that the Veteran currently has diagnoses of multiple disorders of the back.  One of the disorders has been noted to be congenital, congenital short pedical spinal stenosis from L2 to S1.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012); Winn v. Brown, 8 Vet. App. 510 (1996).  Service connection for a congenital defect, however, may be awarded if it is shown that a congenital defect was aggravated through superimposed injury during active service.  VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45711 (1990).  Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2015).

In this case, although the Veteran has a congenital back disability of spinal stenosis from L2 to S1, he also has other back disabilities superimposed on the congenital disability, degenerative osteoarthritis, and bilateral spondylolysis at L5-S1.  Further, medical evidence suggests that the additional back disabilities aggravate the congenital disability, such as in a May 2007 letter from Dr. B. and a June 2015 letter from Dr. K.  There is conflicting medical evidence regarding whether the superimposed back disabilities are related to the Veteran's service.

While the July 2014 VA examiners' opinion constitutes evidence that weighs against the claim, the Board has assigned that opinion less probative value.  Notably, the examiner did not comment on the May 2007 and March 2014 letters from private physicians which support the claim.  It also does not appear that the VA examiner considered the observations of the Veteran or other lay statements of record.  For those reasons, the Board finds the VA examiner's opinion to be of less probative value.   

The May 2007, March 2014, and June 2015 letters from the private physicians link the Veteran's current low back disabilities directly to service.  These letters acknowledge the congenital spinal stenosis but comment on the superimposed back disabilities.  Aggravation of the congenital spinal stenosis is discussed.  The Veteran's intervening automobile accidents are acknowledged, but the examiners explain that the current back disabilities predated the accidents.  Significantly, the private physicians supported the positive opinions with examples from the record and medical experience.  Therefore, the Board has assigned the May 2007, March 2014, and June 2015 letters from the Veteran's private physicians significant probative value and finds them to be the most persuasive evidence.

The Veteran experienced low back trauma during honorable service and is currently diagnosed with degenerative osteoarthritis, and bilateral spondylolysis at L5-S1, in addition to congenital spinal stenosis.  The most persuasive evidence of record shows a relationship between the current low back disabilities and the injury in service.  Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for a low back disability.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

Service treatment records show that in August 1978, the Veteran had a left ankle sprain.  The May 1979 service separation examination found that the Veteran had normal lower extremities.

A January 2006 X-ray of the left foot found a degenerative spurring off the heel.

A June 2006 lay statement from D.T. shows that she met the Veteran in 1995.  She stated that the Veteran's ankle had always been swollen.

In May 2007, P.B., D.O., reviewed the Veteran's service records and commented on the August 1978 ankle sprain.  The Veteran reported a continuity of left foot symptoms since that injury.  The Veteran now wore special shoes because of a deformity of the foot.  Dr. B. stated that the Veteran also suffered from degenerative spurring of the left heel.  Dr. B. opined that the Veteran's August 1978 injury more likely than not caused secondary conditions such as degenerative spurring of the left heel.

In May 2010, a private examiner treated the Veteran for left ankle pain.  The diagnosis was acute pain, left ankle.

In a March 2014 letter, R.K., M.D. stated that he had reviewed the Veteran's service records.  The doctor commented on the Veteran's August 1978 injury to the ankle and noted that the Veteran reported experiencing pain since that injury.  The doctor observed that the Veteran currently wore specially fitted shoes and had an inversion deformity as a result of foot pain.  Dr. K. felt that the Veteran's present condition was exacerbated by injuries and activity during service.

In an April 2014 statement, the Veteran remarked that he had been unable to engage in substantial gainful activity since an injury to the left ankle.  He remarked that his left ankle had now caused secondary conditions with degenerative spurring on the left heel.

At a July 2014 VA examination, the examiner noted that the Veteran was treated for a left ankle sprain in August 1978 with no additional treatment required.  It was further noted that a July 2008 left ankle radiographic study found possible ligamentous calcification or remote avulsion injury medial right ankle, mild degenerative appearance of right ankle, and small calcaneal spur.  The examiner opined that the Veteran's left ankle disability was less likely than not cause by his service.  The examiner explained that although the Veteran was treated once in-service for left ankle sprain, no additional treatment was required, and the separation examination was without diagnosis of a left ankle condition.  The examiner opined that the Veteran's current complaints were attributable to age and normal wear and tear on joints.

In a June 2015 statement, M.R., the Veteran's sister, recounted seeing the Veteran experience uncomfortableness on sitting or standing for any long periods of time while he was in service.  

In a June 2015 letter, R.K., M.D., noted an August 1978 service medical record that showed the Veteran was treated for a left ankle strain.  It was further noted that no defects were noted when the Veteran was discharged.  Dr. K. commented that the Veteran's statements were consistent with the nature, onset, and progress of the left ankle condition.  Dr. K. felt that the Veteran's current left ankle conditions were more advanced than expected for a person of his age.  The Veteran's left ankle conditions could not be attributed to the normal aging process alone.  For those reasons, Dr. K. opined that it was more likely than not that the Veteran's current left ankle conditions were a result of the in-service injury.

The Veteran has current diagnoses of degenerative spurring of the left heel and mild degenerative appearance of right ankle.  There is conflicting medical evidence regarding whether the ankle disabilities are related to the Veteran's service.

While the July 2014 VA examiners' opinion constitutes evidence that weighs against the claim, the Board has assigned that opinion less probative value.  Notably, the examiner did not comment on the May 2007 and March 2014 letters from private physicians which support the claim.  It also does not appear that the VA examiner considered the observations of the Veteran or other lay statements of record.  For those reasons, the Board finds the VA examiner's opinion to be of less probative value.   

The May 2007, March 2014, and June 2015 letters from the private physicians link the Veteran's current left ankle disabilities directly to honorable service.  Those letters discuss the Veteran's service and post-service history.  They account for the lay statements of record.  Significantly, those examiners supported the positive opinions given with examples from the record and medical experience.  Therefore, the Board has assigned the May 2007, March 2014, and June 2015 letters from the Veteran's private physicians significant probative value and finds them to be the most persuasive evidence.

The Veteran experienced left ankle trauma during honorable service and is currently diagnosed with degenerative spurring of the left heel and mild degenerative appearance of right ankle.  The most persuasive evidence of record shows a relationship between the current left ankle disabilities and the injury in service.  Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for a left ankle disability.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for a back disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for a left ankle disability is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for a left ankle disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


